Citation Nr: 1145346	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  08-00 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hepatitis, claimed as unknown illness involving weakness, fatigue, abnormal liver function, abnormal urine color, and colorless stool. 

2.  Entitlement to service connection for right ear hearing loss. 

3.  Entitlement to service connection for left ear hearing loss. 

4.  Entitlement to service connection for tinnitus. 

5.  Entitlement to service connection for vertigo. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1960 to June 1964 and in the United States Air Force from November 1990 to May 1991. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (RO).  In that rating decision, the RO denied the claims for service connection sought on appeal.    

The issue of entitlement to service connection for left ear hearing loss, tinnitus, and vertigo are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a May 2008 correspondence, the Veteran stated that he wished to withdraw his appeal for service connection for hepatitis, claimed as unknown illness involving weakness, fatigue, abnormal liver function, abnormal urine color, and colorless stool.

2.  Service treatment records show that the Veteran had right ear hearing loss disability at the time of his separation from his first period of service.  



CONCLUSIONS OF LAW

1.  The criteria for a withdrawal of the Veteran's substantive appeal on the issue of entitlement to service connection for hepatitis, claimed as unknown illness involving weakness, fatigue, abnormal liver function, abnormal urine color, and colorless stool, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2011).

2.  The criteria for entitlement to service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1110 , 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Dismissal of Service Connection Claim 

An appeal consists of a timely filed Notice of Disagreement in writing, and after a Statement of the Case has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200. 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Further, a Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b). 

The record reflects that the Veteran perfected an appeal of the June 2006 rating decision that denied entitlement to service connection for hepatitis, claimed as unknown illness involving weakness, fatigue, abnormal liver function, abnormal urine color, and colorless stool.  Thereafter, in a May 2008 correspondence, the Veteran stated that he wished to withdraw his appeal with respect to this claim.  See 38 C.F.R. § 20.204.  Accordingly, the claim will be dismissed. 

2.  VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted in November 2000.  It dealt with VA's duties to notify and assist a veteran with regard to his or her claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107.  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

In most decisions, there is some discussion as to whether or not VA fulfilled its duty to notify and assist the Veteran in the development of the claim.  Here, however, in view of the Board's favorable decision below, further discussion regarding any lapses in duties to assist and notify, or regarding whether the Veteran was prejudiced by any such lapses would serve no useful purpose.  

3.  Service Connection 

The Veteran claims entitlement to service connection for right ear hearing loss.  Specifically, he attributes his claimed hearing loss to injury caused and/or aggravated by acoustic trauma during his periods of service. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, certain chronic diseases, including other organic diseases of the nervous system, such as sensorineural hearing loss, may be presumed to have incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309; see also 67 Fed. Reg. 67792-67793 (Nov. 7, 2002).

In addition to the rules outlined above regarding service connection in general, there are additional considerations for addressing claims for entitlement to service connection for hearing loss.  Essentially, a certain threshold level of hearing impairment must be shown for the hearing loss to be considered a hearing loss disability under the laws administered by the VA. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz are 26 decibels or greater.  38 C.F.R. § 3.385.  

Service department audiometric readings prior to October 31, 1967 are assumed to be in American Standards Association (ASA) units, which must be converted to International Standard Organization (ISO) units in order to evaluate for hearing loss under 38 C.F.R. § 3.385.  Since the Veteran's service medical records pertain to dates prior to October 31, 1967, conversion is required for the analysis here. 

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Here, the Veteran claims entitlement to service connection for right ear hearing loss.  He attributes his claimed hearing loss to injury caused by acoustic trauma during his periods of service.  

The service medical records include the report of a May 1960 enlistment examination, which shows that on audio evaluation, the Veteran's hearing acuity measured at 15/15, bilaterally, on spoken voice measurement.  This is considered a normal testing result.  See Smith v. Derwinski, 2 Vet. App. 137, 138, 140 (1990). 

In June 1964, the Veteran underwent his examination prior to separation from service.  The examination report contained objective findings reported in ASA units.  After converting the reported pure tone thresholds to ISO units, the pure tone thresholds at 500, 1,000, 2,000, 3,000 and 4,000 Hertz were as follows: 30, 20, 25, 35, and 35 decibels in the right ear.  The average pure tone threshold in the right ear is 29 decibels.  Here, after converting the values (reported in ASA units) for auditory thresholds in the 1964 separation examination report to the new standard (ISO units), the converted values still do show a hearing loss disability as defined by VA at 38 C.F.R. § 3.385.  Further, service medical records from the time of enlistment to the time of separation suggest a gradual increase in the severity of hearing loss while the Veteran was in service from 1960 to 1964. 

The Board acknowledges that subsequent service treatment records from the Veteran's Air National Guard service do not show right ear hearing loss disability from audiometric testing.  See the report of a May 1987 examination prior to enlistment into the Air National Guard (the average pure tone threshold in the right ear is 20 decibels and there is no pure tone threshold above 40 decibels).  Regardless, right ear hearing loss disability was shown at the time of his separation from service and the findings at the discharge examination reflect an increase in right ear hearing loss.   Moreover, the record shows that there are current audiology findings that constitute right ear hearing loss disability as defined by VA.  See 38 C.F.R. § 3.385.  The audiometric findings recorded in the report of a June 2008 VA audiological examination show that pure tone thresholds at 3,000 and 4,000 Hertz levels were at or above 40 decibels in the right ear.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).

The Board has also considered the June 2008 VA examiner's opinion that the Veteran's bilateral hearing loss was not related to his periods of service.  Although his opinion is a medical conclusion that the Board cannot ignore or disregard, the Board is not obligated to accept any physician's opinion.  See Willis v. Derwinski, 1 Vet. App. 66 (1991); Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Rather, the Board's duty is to assess the probative value of the medical evidence.  Id.  

Here, the VA examiner based his opinion, in part, on the review of the Veteran's June 1964 discharge examination report.  The VA examiner found that the record showed bilateral hearing loss "within normal limits."  The VA examiner indicated that any deterioration in hearing acuity after separation was not related to inservice noise exposure.  See June 2008 VA audiological examination report with addendum, page 3. 

The Board notes that the VA examiner's conclusion appears to be based on an incorrect reading by the examiner of audiological findings recorded on the June 1964 separation examination report.  As noted above, after converting the values (reported in ASA units) for auditory thresholds in the 1964 service separation examination report to the new standard (ISO units), the converted values still do show that the Veteran had bilateral hearing loss disability as defined by VA at 38 C.F.R. § 3.385 when he left service.  With showing of right ear hearing loss in 1964 and a marked decline in the Veteran's hearing acuity, the June 2008 VA examiner's statement characterizing the findings of the 1964 examination as "within normal limits" is not accurate.  Furthermore, it is unclear as to whether the June 2008 examiner performed the conversion from ASA units to ISO units.  As such, the Board finds that the VA examiner's medical opinion carries no probative value as it is based off an inaccurate review of the medical findings at the time of the Veteran's separation.  

In conclusion, the Board finds that the preponderance of the evidence shows that the Veteran's right ear hearing loss disability was incurred during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, 3.385.  Accordingly, the Board concludes that service connection for right ear hearing loss is warranted.  


ORDER

The appeal as to the denial of entitlement to service connection for hepatitis is dismissed. 

Service connection for right ear hearing loss is granted. 


REMAND

The Veteran seeks entitlement to service connection for left ear hearing loss, tinnitus, and vertigo.  Based on a review of the record, the Board finds that additional development is needed prior to adjudication of these claims. In particular, new VA examinations are warranted. 

As discussed above, the standard for measuring auditory thresholds changed as of October 1967, prior to the Veteran's discharge from service.  If a set of auditory threshold values were measured at that time under the old standard (ASA units), then failure to add the conversion factor to convert these findings to the new standard (ISO units) could result in an error in determining the extent of any hearing loss.  In most cases, this error, basically, underestimates the extent of any hearing loss.

Here, the Veteran was afforded a VA audiological examination in June 2008.  In that examination report, the VA examiner opined that the Veteran's left ear hearing loss and tinnitus were not related to the Veteran's periods of service.  It is unclear as to whether the June 2008 VA examiner performed the conversion from ASA units to ISO units.  Furthermore, the examiner's opinion was based, in part, on the inaccurate finding that the Veteran's hearing was considered "with normal limits" at the time of his separation in June 1964.  

After converting the values (reported in ASA units) for auditory thresholds in the 1964 separation examination report to the new standard (ISO units), they do show some indication of hearing loss in the left, albeit not a hearing loss disability, and it does show a decrease in hearing acuity, bilaterally, since his entrance into service.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  Given the above considerations, the VA examiner's statement characterizing the findings of the 1964 examination as "within normal limits" is not exactly accurate. 

A remand is necessary to obtain a VA examination and opinion that takes into consideration the fact that there was right ear hearing loss disability and some degree of left ear hearing loss shown at the 1964 separation examination after converting the recorded audiological findings from ASA units to ISO units.  The VA examiner should be asked to comment on this information and provide a medical opinion as to whether the Veteran's current left ear hearing loss and tinnitus were caused or aggravated by his periods of service.  

The examiner should also be instructed to consider whether the Veteran's left ear hearing loss was aggravated by his second period of service from 1990 to 1991.  The examiner should provide a medical opinion on whether the Veteran's left ear hearing loss underwent quantifiable in-service aggravation during his second period of service, or if there is clear and unmistakable evidence that any increase in severity was due to the natural progress of the disability.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

In addition, the examiner should be instructed to provide an opinion on whether the Veteran's left ear hearing loss and tinnitus are secondary to his service-connected right ear loss disability.  It is noted that secondary service connection theory of entitlement may be granted for a disability that is proximately due to or the result of an established service- connected condition, or when a service-connected disorder aggravates another disability.  38 C.F.R. § 3.310 (2010); Allen v. Brown, 7 Vet. App. 439 (1995).  

A new VA ear examination is also need to determine whether the Veteran has vertigo that is etiologically related to his period of service.  The Veteran underwent a VA ear examination in June 2008, and in that examination report, the examiner noted that the Veteran's subjective reports were consistent with episodes of true vertigo and the objective clinical findings revealed evidence of non-fatiguing positional indicative of central disease, but no evidence of labyrinthine disorder.  The examination report does not contain a medical opinion on whether the Veteran had a current diagnosed disorder that was etiologically related to his periods of active service was provided.   The Board finds that another VA examination is needed to obtain a medical opinion regarding the nature and likely etiology of any claimed disorder involving vertigo.  

Accordingly, the case is REMANDED for the following action:

1.  RO/AMC should seek the Veteran's assistance in obtaining any outstanding records of VA or private medical treatment. 

2.  Once all the available records have been associated with the claims file, the RO/AMC should schedule the Veteran for an appropriate VA audiology examination.  The Veteran's claims file must be made available to the VA audiologist, and the VA audiologist should indicate in his/her report whether or not the claims file was reviewed. The VA examiner should determine the nature and likely etiology of the Veteran's left ear hearings loss and tinnitus.  The VA examiner should indicate that she or he has reached this conclusion after converting the recorded June 1964 audiological findings from American Standards Association (ASA) units to International Standard Organization (ISO) units. 

In the examination report, the examiner is requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any hearing loss disability and/or tinnitus found on examination was related to the Veteran's periods of service, to include as aggravated by his second period of service and as secondary to his service connection right ear hearing loss disability.  

In particular, the examiner should discuss whether any such diagnosed disorders are consistent with the Veteran's military service as radio operator.  The examiner should also consider the Veteran's reported history of decreased hearing acuity and tinnitus, including its onset and progression.  

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  If the VA examiner is unable to provide the requested information with any degree of medical certainty, the examiner should clearly indicate why that is the case.

3.  Once all the available records have been associated with the claims file, the RO/AMC should schedule the Veteran for an appropriate VA ear examination to determine whether he has vertigo and, if so, to determine the etiology of such disorder.  All necessary tests should be completed.  The claims file should be made available to the examiner prior to each examination.  All relevant findings should be reported.

Based on examination findings, historical evidence, and medical principles, the examiner should provide a medical opinion as to whether the Veteran has vertigo and, if there are objective signs, symptoms, or manifestations of vertigo.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent likelihood or more) that any diagnosed vertigo is etiologically related to his periods of service, or any incident or injury incurred in service, to include any service-connected disability. 

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  If the VA examiner is unable to provide the requested information with any degree of medical certainty, the examiner should clearly indicate why that is the case.

4.  After the above has been completed, the RO/AMC must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If the report does not include adequate responses to the specific opinions requested, it must be returned to the examiner(s) for corrective action.

5.  Thereafter, the RO/AMC must consider all of the evidence of record and readjudicate the Veteran's claims for service connection.  If any claim remains denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  The Board will take this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655.


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


